        Case 3:19-cv-00800-BAJ-SDJ       Document 56    01/06/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 DEBBIE MCCARTY                                                       CIVIL ACTION

 VERSUS

 DATRIL JAYVIA DUNBAR, ET AL.                                NO. 19-00800-BAJ-SDJ

                                RULING AND ORDER

      Before the Court is the First Amended Motion For Leave To File

Intervention And File Counterclaim And Third-Party Demand For

Statutory Interpleader (Doc. 51), filed by putative Intervenor Lancer Insurance

Company     (“Lancer”).   The    Magistrate   Judge    has   issued   a   Report   and

Recommendation (Doc. 54), recommending that Lancer’s Motion be granted to the

extent Lancer seeks leave to intervene, and to deposit the insurance proceeds at issue

into the Court’s registry, but that Lancer’s motion be denied as premature to the

extent Lancer seeks discharge and injunctive relief barring future claims against

Lancer. There are no objections to the Magistrate Judge’s Report and

Recommendation.

      Having carefully considered Lancer’s motion and related filings, the Court

APPROVES the Magistrate Judge’s Report and Recommendation and ADOPTS it

as the Court’s opinion in this matter.

      Accordingly,

      IT IS ORDERED that Lancer’s First Amended Motion For Leave To File

Intervention And File Counterclaim And Third-Party Demand For Statutory
        Case 3:19-cv-00800-BAJ-SDJ      Document 56    01/06/21 Page 2 of 2




Interpleader (Doc. 51) is GRANTED IN PART, and that Lancer shall be permitted

to file its Amended Counterclaim For Interpleader (Doc. 51-3) and Amended

Third-Party Demand in Interpleader (Doc. 51-4). The Clerk of Court shall enter

these proposed pleadings as separate docket entries.

      IT IS FURTHER ORDERED that Lancer shall deposit the insurance

proceeds at issue into the Court’s registry in accordance with Local Rule 67 and Rule

67 of the Federal Rules of Civil Procedure.

      IT IS FURTHER ORDERED that Lancer’s requests for injunctive relief and

discharge are DENIED WITHOUT PREJUDICE, subject to Lancer’s right to re-

urge its requests after the interpleader funds have been deposited and all claimants

have made an appearance.

                              Baton Rouge, Louisiana, this 6th day of January, 2021




                                       ______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          2
